Detailed Action 
1. 	This office action is in response to the communicated dated 21 July 2021 concerning application number 16/317,280 effectively filed on 11 January 2019.
 
Notice of Pre-AIA  or AIA  Status
 2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Status of Claims 
 3. 	Claims 14-24 and 32-36 are pending, of which claims 14, 18, 19, 23, 24, 32, and 33 have been amended; claims 1-13 and 25-31 have been canceled; and claims 14-24 and 32-36 are under consideration for patentability. 

Response to Arguments
4. 	Applicant’s arguments dated 21 July 2021, referred to herein as “the Arguments”, have been fully considered but they are not persuasive. 
	The Examiner has addressed the amended limitations within the updated text below. 


Claim Rejections - 35 USC § 102
5. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6. 	Claims 14-15, 18-24, and 32-36 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Holop et al. (US 2011/0277775 A1).
Regarding claim 14, Holop teaches a surgical system (surgical system or cart 200 [0089, FIG. 2A-2C]) comprising: 
a surgical instrument manipulator (instrument manipulator 342 [0105, FIG. 2A-2C]); 
an insertion assembly coupled to the surgical instrument manipulator (insertion mechanism 344 [0105]) and configured to move the surgical instrument manipulator in 
a drape shroud assembly mounted on the insertion assembly (drape 1100b includes a drape portion 1200a which is coupled with the instrument manipulator. Furthermore, the instrument manipulator is coupled with the insertion mechanism [abstract, 0105, 0145]), the drape shroud assembly comprising a drape shroud body (drape shroud 1100b [FIG. 12]); 
a tubular sterile drape sleeve extending from a first end to a second end (drape sleeves 1205 and drape sleeve pocket extensions 1206 [0147, FIG. 12]), the sterile sleeve being coupled to the drape shroud body (the drape sleeves 1205 and drape sleeve pocket extensions 1206 are coupled to the drape shroud 1100b [FIG. 12])
wherein the sterile drape sleeve is coupled to the insertion assembly at a portion of the sterile drape sleeve between the first end and the second end of the sterile drape sleeve (the sterile drape sleeve and the sterile drape sleeve pocket extensions are coupled with the insertion mechanism [0135, 0145, 0147, claim 15, FIG. 12]).
Regarding claim 15, Holop teaches wherein the insertion assembly comprises a frame portion (outer shell or inner frame 542i [0105]) and a carriage portion (carriage 802 [0104-0105]); 
the carriage portion comprises a first end and a second end (carriage 802 [FIG. 8, 0105, 0135]); 
the first end of the carriage portion is configured to receive a surgical instrument (carriage 802 is coupled within the inner frame of the instrument manipulator 342, 
 the second end of the carriage portion is movably coupled with the frame portion to move the carriage portion in the proximal and distal directions along the frame portion (the carriage 802 is coupled within frame aperture 542i of the instrument manipulator 342. The carriage 802 has lead screws to drive the manipulator in proximal and distal directions with reference to the base plate 340a. Furthermore, the carriage 802 includes various carriage links 804 / 808 / 808a / 808b, such as a slider or lead screw which allows the carriage to slide in the linear direction with the manipulator [0104-0105, FIG. 5C-2, FIG. 8]).
Regarding claim 18, Holop teaches a surgical instrument coupled to the surgical instrument manipulator (surgical instrument 360 coupled to the instrument manipulator 342 [0015, 105]).
Regarding claim 19, Holop teaches wherein the surgical instrument manipulator comprises an insertion assembly guard extending from a side of the surgical instrument manipulator attached to the insertion assembly (Applicant demonstrates the guard as element 645 on figures 6A-6B. Holop teaches a similar configuration on figure 5C-2, particularly aperture 542i’ which extends from the side of the instrument manipulator 342 / 542 [0105, 0111]. The insertion assembly 844 which comprises the carriage 802 is then inserted within the guard or aperture 542i’ that extends from the instrument manipulator 342 / 542 [0104-0105, FIG. 8]); 

Regarding claim 20, Holop teaches wherein the insertion assembly guard defines an opening surrounding the insertion assembly and the drape shroud assembly (the drape is coupled to the insertion assembly as stated above in claim 14. The guard or aperture 542i’ forms an opening to surround or receive the insertion assembly 844 [0104-0105, FIG. 5C-2]). 
Regarding claim 21, Holop teaches wherein the drape shroud assembly comprises a first end, a second end (drape 1110 has a first end and a second end as indicated by annotated figure 11D below [0134]), wherein the body extends between the first end and the second end (the carriage 804 of the insertion mechanism is inserted and extends to the distal or second end of the drape [0135, FIG. 11D], and a plurality of tabs extend from the second end (the plurality of tabs is considered the distal drape pocket extensions 1106 which utilizes tabs for connection to the carriage 804 [see figure 11 or annotated figure 11 below, 0135]). 

    PNG
    media_image1.png
    732
    837
    media_image1.png
    Greyscale

Regarding claim 22, Holop teaches wherein the system further comprises the sterile drape sleeve (drape 1200a including the drape sleeve 1205 [0145]); and 
the plurality of tabs are configured to guide the sterile drape sleeve around the insertion assembly as the insertion assembly moves the surgical instrument manipulator in the proximal direction (In the previous embodiment, the insertion mechanism including the carriage 804 is first inserted or moved in a direction towards the second end of the drape and the insertion mechanism is coupled with the distal pocket extensions 1106 [0135, see FIG. 11D or annotated FIG. 11D above]. Similarly with the embodiment of figure 12, the insertion mechanism reaches the second end of the drape and the distal pocket extensions 1206 is configured to guide the drape over the insertion mechanism of the instrument manipulators [0145-0147, FIG. 12]). 

 wherein the one or more features configured to attach the sterile drape sleeve to the body divide the sterile drape sleeve into a plurality of pockets (drape sleeves 1205 are divided into the pocket extensions 1206 [FIG. 12, 0145]).
Regarding claim 24, Holop teaches an insertion assembly guard coupled with the surgical instrument manipulator (the manipulator platform comprises a guard or ribbed base comb portion 1208b which has a plurality of aperture frames 1204 that receive a respective drape sleeve 1205. The drape sleeves 1205 correspond with a respective insertion mechanism of the instrument manipulators ([0145-0147, FIG. 12]), the insertion assembly guard partially surrounding a portion of the insertion assembly (the insertion mechanisms are inserted through the apertures 1204 of the guard or ribbed base comb portion 1208b and then the insertion mechanisms are draped [FIG. 12, 0145-0147]) and configured to hold a distal end of the sterile drape sleeve open (the ribbed based comb portion 1208b aids in maintaining the orientation and arrangement of the drape sleeves 1205 as the draped instrument manipulators move during a surgical procedure [0146, FIG. 12]).
Regarding claim 32, Holop teaches a method comprising:
 attaching a drape shroud assembly to an insertion portion of a surgical system, the insertion portion being operably coupled to a manipulator of the surgical system to 
attaching a tubular sterile drape sleeve to the insertion portion at a portion of the sterile drape sleeve between a first end and a second end of the sterile drape sleeve end (drape sleeves 1205 and drape sleeve pocket extensions 1206 have a tubular shape [0147, FIG. 12] Furthermore, the sterile drape sleeve and the sterile drape sleeve pocket extensions are coupled with the insertion portion or mechanism [0135, 0145, 0147, claim 15, FIG. 12]), wherein attaching the sterile drape sleeve to the insertion portion at the portion of the sterile drape sleeve comprises configuring the sterile drape sleeve as a plurality of pockets (the drape sleeve 1205 is divided into the drape sleeve pocket extensions 1206 and is configured to be connected to the insertion portion or mechanism [0135, 0145, claim 15, FIG. 12]).
Regarding claim 33, Holop teaches wherein attaching the sterile drape sleeve to the insertion portion comprises attaching the sterile drape sleeve to the drape shroud assembly at the portion of the sterile drape sleeve between the first end and the second end of the sterile drape sleeve (figure 12 demonstrates a portion of the drape sleeves 1205 coupled with the drape shroud 1100b [0145, FIG. 12]). 
Regarding claim 34, Holop teaches wherein attaching the sterile drape sleeve to the insertion portion comprises attaching the sterile drape sleeve directly to the insertion 
Regarding claim 35, Holop teaches wherein the sterile drape sleeve is coupled to the insertion assembly at the portion of the sterile drape sleeve between the first end and the second end via the drape shroud body (As stated previously, the insertion mechanism is coupled with the drape sleeves 1205 and drape sleeve pockets 1206 of the drape shroud 1106b [0135, 0145, 0147, claim 15, FIG. 12]. Specifically, the drape shroud body has an aperture which allows the drape sleeve pocket extension to receive the insertion mechanism [claim 15]).
Regarding claim 36, Holop teaches one or more attachment elements configured to couple the portion of the sterile drape sleeve between the first end and the second end directly to the insertion assembly (the drape sleeve pocket extensions 1106 / 1206 are coupled to the insertion mechanism via clips, tabs, Velcro strips, and the like [0135, 0145, FIG. 12]). 

Claim Rejections - 35 USC § 103
7. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8. 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Holop et al. in view of Cooper et al. (US 2016/0199138 A1).
Holop teaches the surgical system of claim 15. Holop does not explicitly teach wherein the carriage portion comprises a mid-carriage and a distal carriage; 

the distal carriage is movably coupled with the mid-carriage to move the distal carriage in the proximal and distal directions relative to the mid-carriage.
The prior art by Cooper is analogous to Holop, as they both teach surgical systems comprising surgical instrument manipulator assemblies, insertion assemblies, and carriage assemblies ([abstract, 0302-0304]). 
Cooper teaches the carriage portion comprises a mid-carriage and a distal carriage (mid-carriage 2120 and distal carriage 2130 [0302, FIG. 21]); 
the mid-carriage is movably coupled with the frame portion (mid-carriage 2120 rides on a ball screw 2111 in frame 2110 [0302, FIG. 21]); and 
the distal carriage is movably coupled with the mid-carriage to move the distal carriage in the proximal and distal directions relative to the mid-carriage (mid-carriage 2120 includes metal belts 2120 that drive the distal carriage 2130 [0302, FIG. 21])
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Holop’s carriage assembly with a mid-carriage and a distal carriage, as taught by Cooper. The benefit of this modification will allow for driving all the links of the carriage assembly. 

9. 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Holop et al. in view of Bernstein (US 2017/0333147 A1). 
Regarding claim 17, Holop teaches the surgical system of claim 15, wherein the body comprises a first end and a second end opposite the first end ([see annotated figure 3 below]); 



    PNG
    media_image2.png
    760
    876
    media_image2.png
    Greyscale
PRELIMINARY AMENDMENT U.S. APPLICATION No. 16/317,280 ATTORNEY DOCKET NO. ISRG08210/US ALTERNATE DOCKET No. 1084.0147-00000 
Holop does not explicitly teach the first end of the carriage portion of the insertion assembly is adjacent the first end of the drape shroud assembly. 
The prior art by Bernstein is analogous to Holop, as they both teach the use of surgical drapes ([abstract]). 
Berstein teaches first end of the carriage portion of the insertion assembly is adjacent the first end of the drape shroud assembly (carriage 106’ is adjacent to the drape 200’ [FIG. 4A-4B, 0039]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Holop’s carriage to be adjacent with the drape assembly, as taught by Berstein. The benefit of this modification will allow for surgical drape to be compressed based on the movement of the carriage. Furthermore, this modification will help establish a sterile field between the carriage and the entry guide of the surgical system. 
Statement on Communication via Internet
10. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
11. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792